Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 03/04/2020.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (herein after Bernat, US 2017/0180270 A1) in view of Sridharan et al. (US 2019/0205745 A1).
Regarding claim 1,  Bernat discloses a method for managing data, the method comprising: obtaining, by a management module, a workload generation request, wherein the workload generation request specifies a plurality of resource devices ([0047]:  processing circuitry 906 receiving a multicast message. As described herein the multicast message can include information, such as a constraint, that allows the fabric interconnect architecture 100 or components thereof such as switch 102 to make decisions regarding routing and spawning the multicast. For example, the multicast message may include a constraint that indicates how application data is to be distributed and the constraint can include a listing of the set of nodes and a number of nodes to which the application data is to be distributed); 
identifying available resource devices in a resource device pool based on the plurality of resource devices ([0027]:  the multicast variant can include a number of nodes that the data is to be distributed to and the switch 102 can select the nodes from the nodes 104 b-104 h.);
([0045]:  The processing circuitry 906 can also be configured to receive latency information from the set of nodes and utilize the latency information and a latency requirement in selecting the plurality of nodes from the set of nodes);
[selecting a resource device combination based on the total latency cost], wherein the resource device combination comprises a second plurality of resource devices and wherein each of the second plurality of resource devices is one of the plurality of resource devices ([0045]:  using the latency information and latency requirement can assist the processing circuitry 906 in selecting nodes that have a certain level of performance that may be needed by the software stack or application).
However, Bernat does not discloses performing a latency analysis on the available resource devices to obtain a plurality of resource device combinations; selecting a resource device combination of the plurality of resource device combinations based on the total latency cost of each resource device combination, wherein the resource device combination comprises a second plurality of resource devices and wherein each of the second plurality of resource devices is one of the plurality of resource devices.
In an analogous art, Sridharan discloses performing a latency analysis on the available resource devices to obtain a plurality of resource device combinations ([0223]:  he multi-node training network 2200 can include multiple sets of worker nodes 2216A-2216B, 2236A-2236B); selecting a resource device combination of the plurality of resource device combinations based on the total latency cost of each resource device combination, wherein the resource device combination comprises a second plurality of resource devices and wherein each of the second plurality of resource devices is one of the plurality of resource devices ([0223]:  multi-node training network 2200, the communication framework can determine the sets of worker nodes 2216A-2216B that experience relatively lower communication latency when exchanging data in comparison to the communication latency observed when communicating with other sets of workers nodes 2236A-2236B).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bernat to comprise “performing a latency analysis on the available resource devices to obtain a plurality of resource device combinations; selecting a resource device combination of the plurality of resource device combinations based on the total latency cost of each resource device combination, wherein the resource device combination comprises a second plurality of resource devices and wherein each of the second plurality of resource devices is one of the plurality of resource devices” taught by Sridharan.
One of ordinary skilled in the art would have been motivated because it would have enabled to create a set of nodes having low mutual latency (Sridharan, [0223]).  

Regarding claim 3, Bernat-Sridharan discloses the method of claim 1, wherein performing the latency analysis comprises: identifying the resource device combination; identifying a latency cost of a pair of resource devices in the resource device combination; and calculating a total latency cost of the resource device combination based at least on the latency cost of the pair of resource devices (Bernat, [0020]:  the switch may select a set of M targets such that the links have given congestion and latency The given congestion and latency can be that the congestion and latency are less than or greater than a given threshold for each.  [0045]:  using the latency information and latency requirement can assist the processing circuitry 906 in selecting nodes that have a certain level of performance that may be needed by the software stack or application).

Regarding claim 4, Bernat-Sridharan discloses the method of claim 3, wherein each resource device in the pair of resource devices is directly connected to one of a plurality of switch fabrics, and wherein the latency cost of the pair of resource devices is based on connections between the plurality of switch fabrics (Bernat, fig. 7, [0031]:  providing information, such as the constraint, in the multicast message could help components of the fabric interconnect architecture 100 dynamically make decisions based on links and resource utilization. Including the constraint in the multicast message and allowing the fabric interconnect architecture 100 to make decision based on links and resource utilization may provide higher response time to the multicast request. [0047]:  The processing circuitry 906 can select the plurality of nodes based on information in the constraint. For example, the processing circuitry 906 can select nodes base on a geographic requirement in the constraint. The geographic requirement can be that the node, or a second switch associated with a second set of nodes, be a certain distance away from other nodes. Furthermore, the plurality of nodes can be selected based on a latency requirement included in the constraint)

Regarding claim 5, Bernat-Sridharan discloses the method of claim 1, wherein the second plurality of resource devices implement a workload (Bernat, [0031]:  the multicast message could help components of the fabric interconnect architecture 100 dynamically make decisions based on links and resource utilization. Including the constraint in the multicast message and allowing the fabric interconnect architecture 100 to make decision based on links and resource utilization may provide higher response time to the multicast request).

Regarding claim 6, Bernat-Sridharan discloses the method of claim 5, wherein the workload is associated with an infrastructure persona (Bernat, [0027]:  the switch 102 can dynamically make routing decisions that can improve the overall utilization and performance perceived by the application).

Regarding claim 7, Bernat-Sridharan discloses the method of claim 1, wherein selecting the resource device combination comprises: identifying a lowest total latency cost; and making a determination that the resource device combination is associated with the lowest total latency cost  (Sridharan, [0223]:  multi-node training network 2200, the communication framework can determine the sets of worker nodes 2216A-2216B that experience relatively lower communication latency when exchanging data in comparison to the communication latency observed when communicating with other sets of workers nodes 2236A-2236B). The same rationale applies as in claim 1.

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.



Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claims 14 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 7.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Sridharan, as applied to claims 1, 8 and 16, in further view Padala et al. (US 2021/0173712 A1).
Regarding claim 2, Bernat-Sridharan discloses the method of claim 1, further comprising: allocating the second plurality of resource devices based on the selecting (Sridharan, [0222]:  the distributed training network can makes use of a topology-aware algorithm to flexibly and transparently adjust node grouping based on the current set of communication operations to be performed. Depending on the type of communication operation being performed, different node groupings can be utilized).  The same rationale applies as in claim 1.
However, Bernat-Sridharan does not disclose updating a resource allocation master list based on the allocating.
 ([0105]:  the supporting node 150 may include the allocated at least one HA devices into said at least one list, whereby said at least one list is updated in terms of available HA devices 131, 141, 151).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bernat-Sridharan to comprise “updating a resource allocation master list based on the allocating” taught by Padala.
One of ordinary skilled in the art would have been motivated because it would have enabled for allocation of one or more HA devices (Padala, [0013]).  

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Bhatnagar et al., US 2021/0029204 A1: Methods and Apparatus to Generate Migration Recommendations to Migrate Services Between Geographic Regions. 
Kalderen et al., US 2021/0185565 A1: Systems and Methods for Network Performance Monitoring, Event Detection, and Remediation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                   

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446